Case: 5:20-cr-00281-PAB Doc #: 33 Filed: 12/07/20 1 of 4. PageID #: 142




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



UNITED STATES OF AMERICA,                  )       CASE NO. 5:20-cr-281
                                           )
                     Plaintiff,            )       JUDGE PAMELA A. BARKER
                                           )
              vs.                          )
                                           )
MICHAEL McCULLOUGH                         )       MEMORANDUM OPINION AND ORDER
                                           )
                                           )
                     Defendant.            )




       This matter is before the Court on Defendant’s Amended Motion to Reconsider Order

of Detention and to Release on Bond with Conditions filed on November 16, 2020

(“Defendant’s Motion”) (Doc. No. 30). On November 20, 2020, the United States of America

filed a Response in Opposition to Defendant’s Motion (“the Government’s Response”) (Doc.

No. 31), and on December 3, 2020, Defendant filed a Response to the Government’s Response

(“Defendant’s Response”) (Doc No 32).

       In Defendant’s Motion, Defendant incorporates all of the averments and statements

included in his Motion to Reconsider the Magistrate Judge’s Order of Detention and to Set

and/or Modify Conditions of Release filed on July 22, 2020 (“Defendant’s First Motion”)

(Doc. No. 14), the Government’s Response in Opposition to Defendant’s First Motion filed on

July 27, 2020 (“the Government’s Response to Defendant’s First Motion”) (Doc. No. 15), and

Defendant’s Response to the Government’s Response to Defendant’s First Motion filed on


                                               1
      Case: 5:20-cr-00281-PAB Doc #: 33 Filed: 12/07/20 2 of 4. PageID #: 143


      August 3, 2020 (“Defendant’s First Response”) (Doc. No. 16). As an initial matter, the Court

      issued a Memorandum Opinion and Order on August 3, 2020, detailing its consideration and

      evaluation of all of the averments and statements set forth in Defendant’s First Motion, the

      Government’s Opposition to Defendant’s First Motion, and Defendant’s First Response to the

      Government’s Response to Defendant’s First Motion, and for the reasons set forth therein,

      denying Defendant’s First Motion.

             Indeed, in Defendant’s Motion, Defendant reiterates many of the same averments and

      statements set forth in Defendant’s First Motion and Defendant’s First Response to the

      Government’s Response to Defendant’s First Motion. The only new or additional assertions

      that Defendant sets forth in Defendant’s Motion and Defendant’s Response are: 1.) during his

      almost 5 months of detention, he has been unable to attend critical family matters, and visit

      with his family and attorney in a meaningful manner (Doc. No. 30, PageID # 132); and 2.) that

      by pleading guilty and accepting responsibility a dramatic and worthwhile change of

      circumstance has occurred that would allow this Court to release him pursuant to 18 U.S.C.

      §3142 (Doc. No. 32, PageID # 139). 1 Defendant submits that “if permitted to be placed on

      electronic home monitoring and/or GPS and/or a modified release coordinated with U.S.

      Probation whereby a biweekly reporting would provide ample assurance of his availability for

      his sentencing scheduled for 2/11/2021.” (Doc. No 30, PageID # 132.)

             In the Government’s Response, the Government acknowledges the fact that on

      November 12, 2020, Defendant pled guilty to the Indictment with a plea agreement and the

      Court set the sentencing hearing for February 11, 2021. The Government also acknowledges


111
   18 U.S.C. § 3142 is captioned “Release or detention of a defendant pending trial”. (Emphasis added.) It provides in
relevant part at subsection (f)(2) that “[t]he [detention] hearing may be reopened, before or after a determination by the
judicial officer, at any time before trial if the judicial officer finds that information exists that was not known to the
movant at the time of the hearing and that has a material bearing on the issue whether there are conditions of release that
will reasonably assure the appearance of such person as required and the safety of any other person and the community.”
18 U.S.C. §3142(f)(2).
                                                             2
    Case: 5:20-cr-00281-PAB Doc #: 33 Filed: 12/07/20 3 of 4. PageID #: 144


    that in denying Defendant’s First Motion, the Court considered the fact that at that time – and

    because Defendant had not been convicted of the crimes charged – there was no presumption

    in favor of detention. The Government correctly asserts that because Defendant has since pled

    guilty to the crimes charged, there is now a presumption of detention under 18 U.S.C. §

    3143(a). 2    The Government argues that Defendant has not and cannot overcome the

    presumption of detention by clear and convincing evidence, restating the facts and arguments

    set forth in the Government’s Response to Defendant’s First Motion. (Doc. No. 31, PageID #

    137.)    Moreover, the Government argues that because of Defendant’s guilty plea and

    impending sentence, he has additional incentive to flee than he did when Defendant’s First

    Motion was evaluated and decided.

            The Government’s arguments are well-taken. Indeed, Defendant has not identified a

    change of circumstance that demonstrates to this Court that he should be released pending

    sentencing. Being able to visit and assist family members is not a change of circumstance

    within the meaning of 18 U.S.C. § 3142(f)(2) and Defendant has not cited any authority for

    same. And, Defendant has had the opportunity to consult with his attorney concerning his

    defense since he confirmed the same during his change of plea hearing.                               Moreover,

    Defendant’s guilty plea and concomitant acceptance of responsibility is not a change of

    circumstance warranting his release pending sentencing.                    To the contrary, having been

    convicted of the charges, there is a presumption in favor of detention and Defendant now does

    have incentive to flee and the Court has already determined in its Memorandum Opinion and

    Order issued on August 3, 2020 that Defendant poses a danger to the community. Also,


2
 The Government correctly quotes from 18 U.S.C. § 3143, titled “Release or detention of a defendant pending sentence or
appeal,” to wit: (a) Release or detention pending sentence.—(1) Except as provided in paragraph (2), the judicial officer
shall order that a person who has been found guilty of an offense and who is awaiting imposition or execution of sentence,
*** be detained, unless the judicial officer finds by clear and convincing evidence that the person is not likely to flee or
pose a danger to the safety of any other person or the community if released under section 3142(b) or (c).” 18 U.S.C. §
3142(a).
                                                             3
Case: 5:20-cr-00281-PAB Doc #: 33 Filed: 12/07/20 4 of 4. PageID #: 145


Defendant’s acceptance of responsibility will be evaluated and may inure to his benefit at the

time of sentencing.    Finally, releasing Defendant on bond with GPS monitoring would

necessitate contact with Defendant by pretrial services officer(s) and pose a risk to their health

and well-being during the COVID-19 pandemic.

       Accordingly, the Defendant’s Motion is DENIED.

       IT IS SO ORDERED.




                                                      /s/ Pamela A. Barker
                                                      Pamela A. Barker
                                                      United States District Court

Dated: December 7, 2020




                                                 4
